Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 1 of 41 PageID: 1293




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

     TIVON NEALS,                                          Civil Action No. 16-7141(FLW)

                   Plaintiff,

           v.                                                         OPINION

     FRANCINE STROMBERG, et al.,

                   Defendants.



 FREDA L. WOLFSON, Chief U.S.D.J.

          This matter has been opened to the Court by three separate motions to dismiss Plaintiff

 Tivon Neals’ Second Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6) brought by

 Defendants Robert Alexander, 1 Daniel Cacicia, Robert Chetirkin, Salvatore D’Amico, Teresa

 DeJesus, Mervin Ganesh, Jonathan Gramp, Jonathan Harris, Marcus Hicks, Christopher Jensen,

 Cynthia Johnson (“C. Johnson”), Steven Johnson (“S. Johnson”), Gregory Kelley, Thomas

 Kennedy, Gary Lanigan, William Lister, Timothy Maines, Robert Melendez, Bettie Norris, Brian

 Patoe, Sean Patterson, Rory Payne, George Robinson, Gary Samosuk, Matthew Schlusselfeld,

 David Sisnetsky, Jeffrey Soma, Francine Stromberg, and Daniel Williams (collectively “State

 Defendants”). See generally ECF Nos. 70, 75, 80. The first motion to dismiss was filed on

 behalf of all State Defendants except C. Johnson and Robert Alexander, who had not yet been

 served. See ECF No. 70. Motions to dismiss by C. Johnson and Alexander followed. See id. at

 75, 80. For the reasons explained in this Opinion, the motions to dismiss are granted in part and

 denied in part.




 1
     Robert Alexander was initially improperly pleaded as “Romel Alexander.”
                                                  1
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 2 of 41 PageID: 1294




     I.      FACTUAL AND PROCEDURAL BACKGROUND

          a. Allegations in the Second Amended Complaint 2

             1. The Inmate Legal Association

          Plaintiff is an inmate currently incarcerated at East Jersey State Prison in Rahway, New

 Jersey. ECF No. 66. At all relevant times, Plaintiff was incarcerated at New Jersey State Prison

 (NJSP) in Trenton. See generally ECF No. 25, Second Amended Complaint. Plaintiff is a

 trained paralegal, and he is the former executive director of the Inmate Legal Association, Inc.

 (ILA). Id. at ¶ 177.

          The ILA is a nonprofit corporation that provides legal assistance to illiterate, indigent,

 non-English speaking, and mentally ill inmates, and it is comprised entirely of NJSP inmates

 who are trained as paralegals. Id. at ¶ 192. During his time with the ILA, Plaintiff provided

 “legal assistance, legal advice, and document preparation” to a minimum of one hundred (100)

 inmates per month. Id. at ¶ 210. Plaintiff was the ILA Secretary in 2013; Director in 2015; and

 the Executive Director from 2016 to 2018, a position which entailed the overall management of

 the organization, including ensuring that each member is properly trained in law and that

 meaningful legal access is afforded to all inmates in NJSP. Id. ¶ 206. Due to his membership in

 the ILA, and his political beliefs that inmates deserve legal assistance and access to the Courts,

 Plaintiff alleges he has been the “target” of an “onslaught of retaliatory actions” over a four-year

 period. Id. at ¶ 215.




 2
   For purposes of this motion to dismiss, the Court assumes the truth of all well-pleaded factual
 allegations in the Second Amended Complaint. See Phillips v. County of Allegheny, 515 F.3d
 224, 233 (3d Cir. 2008).

                                                    2
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 3 of 41 PageID: 1295




             2. Allegations Against Defendants Robinson, Ganesh, Cacicia, Lister,
                Schlusselfeld, and Norris (Count One)
         Plaintiff’s duties as an ILA paralegal also include advocating for inmates housed in

 various forms of closed custody or solitary confinement, including inmates housed in NJSP’s

 Management Control Unit (“MCU”). Id. at ¶ 216. On June 18, 2014, he was assigned to assist

 twenty-four (24) such inmates with their scheduled review hearings. Id. at ¶¶ 219– 20; ¶ 223.

 The purpose of the hearings was to determine whether continued placement in the MCU was

 warranted. Id. at ¶ 220. Plaintiff was assigned to function as inmates’ counsel- substitute. Id. at

 ¶ 223. Defendants Bettie, Norris, and Robinson served on the MCU Review Committee. Id. at ¶

 222. Prior to the inmates’ review hearings, NJSP staff implemented “substantive changes” to its

 “classification and appeals process” and failed to provide the inmates with twenty-four (24)

 hours’ notice of said changes. Id. at ¶¶ 224–25.

         Plaintiff’s advocacy convinced Defendant Norris to permit rehearings for any inmate who

 desired one. Id. at ¶¶224-26. Although the majority of the inmates waived their rights to a

 rehearing, eight inmates did not. Id. at ¶ 227. After Norris’s ruling, Defendant Robinson

 advised Plaintiff: “You should be fired.” Id. at ¶ 228. Defendant Robinson made this statement

 in an intimidating manner to dissuade Plaintiff from providing further assistance to inmates

 housed on the MCU, and to retaliate against him for protecting inmates’ constitutional rights. Id.

 at ¶ 229. Defendant Norris heard Robinson’s comments, but did not take any appropriate action.

 Id. at ¶ 228.

         The MCU Review Committee held the re-hearings on July 11, 2014. Id. at ¶ 230. The

 re-hearings took place in NJSP Housing Unit 4B at approximately 11 a.m. Id. at ¶ 232. As

 Plaintiff entered the sally port, Defendant Robinson remarked: “It’s you[;] you’re gonna [sic] get

 fired today.” Id. at ¶ 233. Robinson further remarked: “See you at the [Classification]


                                                    3
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 4 of 41 PageID: 1296




 Committee[,]” which is where inmates are assigned new prison jobs. Id. at ¶ 235. Defendant

 Norris again overheard Robinson’s statements, but did not reprimand or admonish Robinson in

 any way. Id. at ¶ 234. Plaintiff entered the unit and presented his case as to why the remaining

 eight inmates should no longer be housed on NJSP’s MCU. Id. at ¶ 237.

        Upon completion of the re-hearings, Plaintiff was detained and prevented from exiting

 the housing unit. Id. at ¶ 238. While he was detained, Defendants Lister and Schlusselfeld

 conducted a “targeted search” of his cell pursuant to the order of Defendant Ganesh. Id. at ¶ 239

 Defendant Cacicia placed him in handcuffs and escorted him to “prehearing disciplinary

 confinement,” where he was thereafter falsely charged with possessing contraband. Id. at ¶¶

 241, 243, 249. Plaintiff was charged with possessing two “immersion heating coils” that

 Defendants Lister and Schlusselfeld concealed in his cell. Id. at ¶¶ 240, 250. Defendant

 Robinson allegedly ordered his placement in prehearing disciplinary confinement because such a

 placement would serve as just cause for his firing from the ILA, thus carrying out the earlier

 threats of termination. Id. at ¶ 243. Defendant Robinson allegedly authorized these actions to

 punish him for his “political expression” and his efforts to “bring about social change to inmates

 housed in solitary confinement[.]” Id. at ¶¶ 244–45. Defendant Norris’s failure to reprimand

 and/or supervise Robinson allegedly contributed to the infringement of his rights. See id. at ¶

 247.

        Plaintiff was ultimately found guilty of possessing contraband but was not given an

 opportunity to present evidence in his defense. Id. at ¶ 252. As a result of the discipline, he was

 sentenced to ten (10) days of disciplinary confinement and sixty (60) days’ loss of commutation

 time. Id. at ¶ 253. In addition, he was fired from his job with the ILA. Id. at ¶ 254. The Second

 Amended Complaint does not indicate whether Plaintiff appealed the disciplinary proceeding.



                                                  4
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 5 of 41 PageID: 1297




          While Plaintiff was housed in disciplinary confinement, he was deprived of bottled water

 and was thus forced to drink contaminated tap water from the faucet in his cell. Id.

 at ¶¶ 261–64. On July 21, 2014, he was stricken with severe abdominal pain and required

 medical assistance. Id. at ¶¶ 267–68. He also had “bleeding in his intestinal tract[.]” Id. at ¶ 272.

 On August 6, 2014, NJSP medical personnel diagnosed him with unacceptable levels of the

 Helicobacter pylori bacterium, for which he was subsequently medicated. Id. at ¶¶ 273, 276.

 Prior to his time in prehearing disciplinary confinement, Plaintiff was a healthy individual; he

 suggests that the Helicobacter pylori must have been caused by the contaminated drinking water

 in his cell. 3 Id. at ¶ 277. The Unit on which he was housed during his prehearing disciplinary

 confinement was subsequently closed by Defendants Robinson, S. Johnson, and Maines, and

 Plaintiff alleges that they knew that the conditions of confinement “were beyond penological

 norms.” Id. at ¶¶ 282–83.

              3. Allegations Against Defendants Payne, D’Amico, and Kennedy
          On July 17, 2014, while he was still housed in disciplinary confinement, Senior

 Corrections Officer Thomas Foran came to his cell and requested a list of all the cases on which

 Plaintiff was working. Id. at ¶ 284. A few minutes later, Defendant Payne “shackled” him and

 escorted him to the property room, where his legal mail was stored. Id. at ¶ 286. Plaintiff

 describes both of these occurrences as very unusual. See id. at ¶¶ 285-86. Senior Corrections

 Officer Pamela Hill then informed Plaintiff that Defendants D’Amico and Kennedy had ordered

 her to seize his legal mail. 4 Id. at ¶ 287. Defendant Payne and an unknown officer then “forced”


 3
   Plaintiff’s ability to eat and quality of life have been substantially altered, and he suspects he
 has a peptic ulcer. Id. at ¶ 278. He was never seen by a medical doctor for his ailments, and was
 instead seen only by a nurse practitioner. Id. at ¶¶ 279–80. In addition, his requests for a change
 in diet and for an X-ray of his GI tract were both denied. Id. at ¶¶ 280–81.
 4
     Neither SCO Foran nor SCO Hill are named as defendants in this action.

                                                  5
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 6 of 41 PageID: 1298




 Plaintiff to turn over several manila envelopes containing legal mail from himself and other

 NJSP inmates. Id. at¶ 288. Defendant Payne did not provide him with an itemized seizure form,

 as required by NJDOC regulations. Id. at ¶ 289. Plaintiff infers that Defendants D’Amico and

 Kennedy, who had previously appeared visibly bothered by Plaintiff’s advocacy at the Wing

 Representative Meetings, 5 see id. at ¶¶ 49-58, ordered the seizure of his legal mail to retaliate

 against him for his activity as an ILA paralegal and Wing Representative. Id. at ¶ 290. The

 seizure hindered Plaintiff’s ability to prosecute a petition for writ of habeas corpus pending

 before the United States District Court. Id. at ¶ 293. One of the items seized was a letter

 showing he was entitled to discovery in the federal proceedings. Id. at ¶ 295. Plaintiff asserts

 that Defendants D’Amico, Kennedy, Payne, and John Doe Defendant # 4 acted in concert to

 deprive him of his constitutional rights. Id. at ¶¶ 297-299.

            4. Allegations Against Defendants Somma, Melendez, Schlusselfeld, Cacicia,
               and Alexander
        On December 7, 2015, Defendants Schlusselfeld, Melendez, and Somma searched the

 ILA’s office space and seized several floppy discs and legal documents belonging to Plaintiff

 and other inmates. Id. at ¶¶ 302–03. These officers again failed to provide Plaintiff with a

 seizure form, as required by the pertinent regulations. Id. at ¶¶ 303–04. Plaintiff filed a

 grievance demanding the issuance of a seizure form and the return of any materials improperly

 seized. Id. at ¶ 306. The day after he filed the grievance, Defendants Schlusselfeld, Melendez,

 and Somma came to the ILA office to interrogate him. Id. at ¶ 307. The officers admitted to


 5
   Plaintiff attended a Wing Representative Meetings in February and March 2014, which were
 also attended by Defendants D’Amico and Kennedy. At each meeting, Plaintiff raised specific
 issues about prisoners’ rights to meaningful legal access and the use of problematic conditions of
 confinement, including solitary confinement and the use of dry cells. See Amended Complaint at
 ¶¶ 49-59. According to Plaintiff, Defendants D’Amico and Kennedy were “visibly bothered” by
 Plaintiff’s advocacy. See id. at ¶¶ 55, 58.


                                                   6
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 7 of 41 PageID: 1299




 seizing the floppy discs, but denied seizing any paper documents. Id. at ¶ 308. The officers

 returned the ILA’s floppy discs later that afternoon. Id. at ¶ 311. A few hours after Defendants

 Schlusselfeld, Melendez, and Somma returned the ILA’s floppy discs, Defendant Cacicia

 reported to Plaintiff’s housing unit to inform him that he was again fired from his position with

 the ILA. Id. at ¶ 312. Plaintiff asserts that the timing of the firing suggested it was done as

 retaliation for his filing of a successful grievance. See id. at ¶ 313.

        On December 12, 2015, an unnamed sergeant showed him a disciplinary charge for

 possession of gambling material. Id. at ¶ 317. According to Plaintiff, Defendants Schlusselfeld,

 Melendez, and Somma fabricated the charge as further retaliation for the grievance. Id. at ¶ 318.

 Plaintiff states that the charge ultimately could not be served on him, as it incorrectly listed his

 name as “Alonzo” Neals instead of Tivon Neals. Id. at ¶ 319. On December 14, 2015,

 Defendant Alexander prohibited him from attending the weekly ILA meeting. Id. at ¶ 320.

 According to the Second Amended Complaint, Defendant Alexander fired another inmate for

 refusing to provide information about the officers’ retaliatory actions. Id. at ¶¶ 314–15.

 Alexander also made statements that he disliked Plaintiff because he was a paralegal, and

 Alexander “attempted to turn other inmates . . . against [him] by spreading knowingly false

 information[.]” Id. at ¶ 316.

         On December 15, 2015, Plaintiff appeared for job reassignment by the Prison

 Classification Committee, which was chaired by Defendant C. Johnson. Id. at ¶ 322. Johnson

 informed Plaintiff that he was fired from the ILA due to the pending disciplinary charge for

 possessing gambling materials. Id. at ¶ 323. Plaintiff advised Defendant Johnson that the charge

 was never served on him, and was fabricated to retaliate against him for his grievance. Id. at ¶¶

 323–34. The charge was eventually dismissed. Id. at ¶ 325.



                                                    7
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 8 of 41 PageID: 1300




        Plaintiff asserts that the “collective actions” of Defendants Somma, Melendez,

 Schlusselfeld, Cacicia, and Alexander also caused another inmate, Omar Saunders, to “lose a

 viable claim for relief” in his petition for habeas corpus. Id. at ¶ 333.

            5. Allegations Against Defendants Kelley, Patoe, S. Johnson, and C. Johnson
        Meanwhile, on December 10, 2015, Defendant Kelley seized a book from Plaintiff’s

 possession, entitled “Mastery” by Robert Greene; the book was not on any NJDOC lists of

 unauthorized material. Id. at ¶¶ 336-37. Nevertheless, Defendant Kelley allegedly implemented

 a “blanket ban” on all books authored by Robert Greene. Id. at ¶ 338. Plaintiff appealed

 Kelley’s seizure of the book by writing a letter to NJSP Administrator Steven Johnson, but he

 failed to respond. Id. at ¶339. After “numerous attempts” to find out why the book was seized,

 Defendant Patoe informed him that the book was seized because it contained “‘mind-

 controlling’” content. Id. at ¶ 340. Defendant C. Johnson similarly informed Plaintiff that the

 book was seized and banned due to its “content.” Id. at ¶ 342. Plaintiff alleges, however, that

 the above officials failed to comply with the pertinent regulations for banning objectionable

 content, and seized the book as retaliation for his filing of grievances and attempts to “bring

 about social change” as a paralegal for the ILA. Id. at ¶ 346.

            6. Allegations Against Defendants Stromberg, Sisnetsky, Williams, S. Johnson,
               C. Johnson, Chetirkin, and Maines
        Between the years of 2014 and 2017, NJSP Supervisor of Education Francine Stromberg

 implemented a series of policies “collectively designed” to prevent Plaintiff from assisting other

 inmates with their legal matters. Id. at ¶¶ 349–50. First, in June 2015, Defendant Stromberg

 issued a memorandum decreasing inmates’ access to the NJSP law library and ILA office by one

 hour per day. Id. at ¶ 350. This memorandum resulted in a greater number of inmates visiting

 Plaintiff at any given time, which in turn created an “overcrowded” and “hostile” working

 environment that dissuaded inmates from seeking legal assistance. Id. at ¶ 350.
                                                   8
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 9 of 41 PageID: 1301




        Second, in February 2016, Stromberg banned Plaintiff from continuing to teach basic

 research classes for prospective ILA members. Id. Plaintiff alleges Stromberg implemented this

 ban to retaliate against him for writing a letter concerning his job assignment to Defendant

 Cynthia Johnson. Id. Third, in June 2016, Stromberg closed three ILA offices, thus increasing

 problems of overcrowding in the remaining office space. Id. Plaintiff alleges Stromberg took

 this action to retaliate against him for writing a letter in which he voiced complaints about

 NJSP’s courtline procedures. Id. Finally, Stromberg ordered Plaintiff to move furniture to

 facilitate the closing of one of the ILA offices. Id. Plaintiff alleges this order was designed to

 prevent him from engaging in ILA activities, including preparing legal documents and consulting

 with inmates. Id. Plaintiff asserts that Defendants S. Johnson, C. Johnson, Maines, Gramp, and

 Chetirkin knew about Stromberg’s actions and failed to supervise and train her . See id. ¶¶ 352-

 53.

        On July 5, 2016, Plaintiff provided Defendant Stromberg with a courtesy copy of the

 initial Complaint in this matter. Id. at ¶ 356. Plaintiff alleges that Defendant Stromberg

 “consulted with other named [D]efendants in this action”, id., and the following day, Defendants

 Gramp and Chetirkin ordered the closing of multiple ILA offices. Id. at ¶ 358. Plaintiff

 protested due to overcrowding concerns, stating inmates litigating confidential or sensitive

 subject matter would be less likely to seek the ILA’s assistance, but Gramp and Chetirkin were

 “indifferent” to these concerns. Id. at ¶ 359.

        Defendant Chetirkin “insisted” all ILA property to be moved into one single- room

 office, id. at ¶¶ 360–61, and Chetirkin and Ganesh thereafter threatened to fire Plaintiff and/or

 “ship[] [him] out of state” if he did not make the overcrowded office “look nice.” Id. at ¶¶ 364–

 65.



                                                   9
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 10 of 41 PageID: 1302




 Defendant Ganesh further threatened to fabricate evidence that would justify Plaintiff’s shipment

 to an out-of-state facility, and Defendant Chetirkin heard Ganesh’s statement, but took no

 appropriate action. Id. at ¶ 366. Defendant Chetirkin also ordered several items of ILA property

 to be thrown into the trash, including a desk; a cabinet; ILA training materials; “legal

 preparation” materials; and inmates’ legal mail. Id. at ¶ 367. Plaintiff alleges that Defendants

 Steven Johnson, Cynthia Johnson, Jonathan Gramp, and Timothy Maines were all aware of

 Chetirkin’s order, but did nothing to apprehend or discipline him. Id. at ¶ 368. Plaintiff alleges

 all of these actions were taken as retaliation for his filing of the instant civil lawsuit. Id. at ¶ 370.

         Defendants Chetirkin, Sisnetsky, Ganesh, and Stromberg then seized “virtually all legal

 preparation materials” from an ILA office on July 8, 2016. Id. at ¶ 372. These materials

 included paper, staplers, staple removers, rubber bands, pencils, pens, highlighters, paper clips,

 chalk, brief clasps, envelopes, data disk holders, and an electric pencil sharpener. Id. These

 items donated to the ILA by Plaintiff and other inmates or purchased with money donated by

 Plaintiff and other inmates to prepare legal documents for filing. Id. at ¶ 374. Five days later,

 Defendant Chetirkin admitted to Plaintiff that he had seized the materials, explaining that he was

 “keeping [them] safe.” Id. at ¶ 373. Plaintiff alleges that this seizure took place to frustrate

 and/or prevent him from litigating his current lawsuit. Id. at ¶ 377. He alleges that

 Administrator Steven Johnson and Defendants Gramp and Maines were aware of the seizure, but

 took no appropriate action to stop it. Id. at ¶ 375.

         Finally, in August 2016, Plaintiff orally complained to Defendants Stromberg and

 Chetirkin about the ILA paralegals’ lack of reasonable access to NJSP’s MCU units. Id. at ¶ 378.

 In response to these complaints, Defendants Stromberg and Chetirkin eliminated all ILA access

 to three specific units. Id. at ¶ 379. When Stromberg and Chetirkin left their respective positions



                                                    10
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 11 of 41 PageID: 1303




 at NJSP, Plaintiff was again granted access to the MCU. Id. at ¶ 380. However, NJSP continues

 to restrict such access for other ILA paralegals, thus further burdening Plaintiff. Id.

             7. Allegations Against Defendants Jensen, DeJesus, Harris, and Patterson
         Plaintiff also alleges several instances of interference with his outgoing and incoming

 legal mail. On October 29, 2016, Plaintiff was notified of an upcoming contact visit with two of

 his family members. Id. at ¶ 381. He prepared two manila envelopes to give to his family

 following the visit. Id. at ¶¶ 382–86. The envelopes contained both personal photographs and

 legal documents. Id. at ¶ 382. Plaintiff states that he gave the envelopes to Defendant Jensen

 prior to entering the NJSP visiting hall. Id. at ¶ 386. On the following day, Plaintiff learned that

 his family did not receive the envelopes, and he filed an administrative grievance. Id. at ¶¶ 387–

 88. On November 5, 2016, he had a second contact visit with the same two family members, and

 he learned that they had received some but not all of the items contained in the two manila

 envelopes. Id. at ¶ 389. Upon information and belief, Plaintiff asserts that Defendant Jensen

 read and seized his legal mail in violation of N.J.A.C. 10A:3-6.1(a)(1), and in retaliation for

 filing this action and “trying to bring about social change” as an ILA paralegal. Id. at ¶¶ 391–93.

 Plaintiff further states that Defendant Jensen’s actions have interfered with his ability to litigate

 this lawsuit. Id. at ¶ 392.

         Plaintiff alleges that on May 28, 2017, he was notified of a third contact visit with the

 same two family members. Id. at ¶ 397. He prepared one manila envelope containing a district

 court order and a Mother’s Day card. Id. at ¶ 398. He followed Defendant DeJesus’s

 instructions and handed the envelope to Defendant Harris. Id. at ¶ 401. Plaintiff

 alleges that his family again did not receive the envelope, and he filed administrative grievances

 to which Defendant Patterson responded. Id. at ¶ 402, ¶ 404. Defendant Patterson provided “no

 viable explanation” as to why the materials were seized, despite the fact that she is the supervisor

                                                   11
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 12 of 41 PageID: 1304




 of NJSP’s mailroom, and thus has “total control” over “incoming and outgoing mail.” Id. at ¶

 405, ¶ 417. He alleges that the actions of Defendants DeJesus, Harrison, and Patterson were

 taken to retaliate against him for filing this lawsuit, and for “trying to bring about social change”

 as an ILA paralegal. Id. at ¶ 406.

        On May 22, 2017, Plaintiff received correspondence from the American Civil Liberties

 Union (“ACLU”). Id. at ¶ 412. Before he received the correspondence, NJSP staff stamped the

 envelope with the words “Content Not Approved,” indicating that an unknown prison official

 opened and read the correspondence outside of his presence. Id. at ¶¶ 412–13. Plaintiff filed an

 inquiry to identify the name of the official who opened and/or read the correspondence, and

 Defendant Patterson instructed him to file a request pursuant to the Open Public Records Act

 (OPRA), N.J.S.A. 47:1A-1 to -13. Id. at ¶ 414). Plaintiff thereafter filed an administrative

 grievance, and Patterson responded that no prison official had opened his mail. Id. at ¶ 416.

 Upon information and belief, Plaintiff alleges that Patterson directed the unknown prison official

 to open, read, and stamp the correspondence. Id. at ¶ 418.

            8. Allegations Against Defendant Williams

        Defendant Williams is a teacher at NJSP with “no formal training,” and he is currently in

 charge of NJSP’s legal access plan. Id. at ¶ 422. Plaintiff alleges that Williams was “influential”

 in Defendants Stromberg and Steven Johnson’s reduction of NJSP inmates’ “legal access”

 between the years of 2016 and 2018. Id. at ¶¶ 423–24. Plaintiff states that he previously

 complained about Williams’ involvement in Stromberg’s reduction of legal access, and Williams

 “continues to frustrate and impede” his access to the courts. Id. at ¶¶ 425–26. These

 frustrations and impediments include a June 2018 policy restricting the ILA’s access to data

 disks used to print legal documents. Id. at ¶ 426. On several occasions throughout 2017,



                                                  12
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 13 of 41 PageID: 1305




 Defendant Williams precluded Plaintiff from using computers in the NJSP law library. Id. at ¶

 427. William’s conduct hindered Plaintiff’s ability to research legal authority for a motion for

 leave to conduct discovery in his habeas petition. Id.

        On April 13, 2017, Plaintiff and Deputy Attorney General (“DAG”) Marvin Freeman

 were scheduled to have a telephone conference before the Honorable Tonianne J. Bongiovanni,

 U.S.M.J. Id. Defendant Williams arranged the conference and deliberately placed him in a room

 with a bad connection and a loudspeaker less than four (4) feet away, thus causing Judge

 Bongiovanni to “cut the call short” before he could offer his legal arguments. Id. Plaintiff

 further alleges that Williams refused to provide him with requested case law on October 4, 2017,

 but he received the case from another NJSP staff member some time thereafter. Id.

        Plaintiff alleges that Defendant Williams took all of the above actions to “punish” him for

 his earlier complaints against Williams, and for “working in the ILA to bring about social change

 and to protect the Constitutional rights.” Id. at ¶ 428. He also alleges that Williams acted in

 concert with Defendant Stromberg to deprive him of his right of access to the courts, and to

 deprive other similarly situated NJSP inmates of their rights of access to the courts. Id. at ¶ 429.

            9. Allegations Against Defendant Samosuk and Sisnetsky

        Throughout 2017, Plaintiff was again assigned to function as counsel-substitute for

 numerous NJSP inmates charged with administrative disciplinary infractions. Id. at ¶ 431.

 While representing mentally ill inmates housed in closed custody, Plaintiff observed them to be

 subject to “deplorable living conditions[.]” Id. at ¶ 433. Plaintiff “consistently” complained that

 it was “cruel and unusual punishment” to keep inmates housed in such conditions, and he further

 complained that it was a denial of due process to deny them written notice of the disciplinary




                                                  13
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 14 of 41 PageID: 1306




 charges against them. Id. at ¶ 434. Plaintiff “successfully overturned multiple adjudications of

 guilt” on these grounds. Id. at ¶ 436.

          In March 2017, Plaintiff was assigned to assist NJSP inmate Ivan McKinney in defending

 against a disciplinary charge written by Defendant Samosuk. Id. at ¶ 438. McKinney had filed a

 federal lawsuit against Defendant Samosuk, and he was shortly thereafter served with a

 disciplinary charge for “threatening[.]” Id. Plaintiff alleges that McKinney requested an in-

 person confrontation of Samosuk on March 31, 2017, but Disciplinary Hearing Supervisor Kevin

 Bezek 6 ordered Plaintiff to leave the hearing area when the confrontation was scheduled to take

 place. Id. at ¶¶ 439–440. Plaintiff asked Defendant Sisnetsky to call Sergeant Bezek, but

 Sisnetsky informed him he was “not needed” at McKinney’s hearing. Id. at ¶ 442. Plaintiff was

 later approached by Defendant Samosuk, who stated he was “wasting his . . . time” and would

 soon be fired from the ILA. Id. at ¶ 443. Plaintiff states Samosuk threatened him to “coerce him

 into not effectively advocating for McKinney during the in-person confrontation.” Id. at ¶ 444.

 Plaintiff further alleges that Defendants Samosuk and Sisnetsky’s actions were taken to retaliate

 against him for “complaining about [NJSP] policies” and “providing meaningful assistance to

 inmates[.]” Id. at ¶ 447.

              10. Allegations Against Former NJDOC Commissioner Lanigan

          Plaintiff alleges that former NJDOC Commissioner Gary Lanigan “used his authority

 over NJDOC to establish and maintain policies, customs, and practices that . . . caused agents,

 subordinates, and representatives under his command and control[] to harm and injur[e] [him].”

 Id. at ¶ 453.




 6
     Sergeant Bezek is not named as a defendant in Plaintiff’s Second Amended Complaint.
                                                 14
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 15 of 41 PageID: 1307




          First, Plaintiff alleges that in 2011, Defendant Lanigan introduced the “Corrective Action

 Form,” which was an “alternative” to answering inmates’ grievances, and led to a “customary

 practice” of NJDOC staff refusing to answer said grievances. Id. at ¶¶ 454–56. Plaintiff alleges

 that as a result of the Corrective Action Form, “most” inmate grievances are denied without a

 substantive answer. Id. at ¶ 457. Plaintiff alleges that Lanigan implemented the use of this form

 to deprive NJDOC inmates of meaningful administrative remedies and to “frustrate and impede”

 their rights of access to the courts. Id. at ¶ 458. Although the NJDOC’s implementation of an

 electronic grievance system in 2015 coincided with a policy change that required staff to answer

 all grievances, Plaintiff alleges that Lanigan failed to train his subordinates on how to properly

 respond, thus perpetuating the previous practice of refusing to respond altogether. Id. at ¶¶ 459–

 61.

          Plaintiff further alleges that in 2014, Defendant Lanigan created a class entitled “Inmate

 Manipulation.” Id. at ¶ 463. Plaintiff alleges the purpose of the class was to teach NJDOC staff

 members to be “mistrustful and indifferent” to inmates’ complaints and grievances. Id. at ¶ 464.

 He alleges that the class encouraged NJDOC staff to retaliate against inmates for speech

 protected by the First Amendment. Id. at ¶ 464.

          Plaintiff also alleges Lanigan failed to establish policies that inform NJDOC staff of the

 restrictions against “at will seizure” of inmates’ legal mail and other personal items. Id. at ¶ 465.

 Plaintiff alleges that this particular lack of guidelines has caused him constitutional harm. Id. at

 ¶ 467.

          On April 1, 2017, Plaintiff wrote a letter to Defendant Lanigan to request him to

 “constrain staff in NJSP from punishing inmates for using the remedy system and filing

 lawsuits.” See ECF No. 25 at 130-131. Plaintiff’s letter described his alleged retaliatory firing



                                                   15
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 16 of 41 PageID: 1308




 from the ILA by Defendant Samosuk. Plaintiff also informs Defendant Lanigan that such

 retaliation against ILA paralegals has become “customary at NJSP.” See id. at 144. On January

 15, 2018, Plaintiff wrote again to Defendant Lanigan regarding alleged First Amendment

 retaliation by Defendant Stromberg in connection with the closing of the ILA offices.

        Finally, Plaintiff alleges that all twenty-nine (29) defendants named in his Second

 Amended Complaint have “acted in concert” to create “one continuous retaliatory act spanning a

 four-year period” during which he has received “almost daily reprisals, threats, and

 intimidation[.]” Id. at ¶ 470. He alleges that Defendant Lanigan contributed to these harms by

 failing to adequately supervise the NJDOC officials under his command, and by directly or

 indirectly creating the customs and policies which resulted in NJSP’s “systemic retaliation”

 against him. Id. at ¶ 472.

            11. Allegations Against Current NJDOC Commissioner Hicks

        In addition to maintaining several of Defendant Lanigan’s policies delineated above, see

 id. at ¶¶ 457, 476, Plaintiff alleges that current NJDOC Commissioner Hicks retaliated against

 him in June 2018. Id. at ¶¶ 478–84. On June 1, 2018, Plaintiff sent Commissioner Hicks a letter

 complaining that many of the former Commissioner’s “policies, customs, and practices” were

 influenced by unlawful retaliation. Id. at ¶ 478. Four days later, Commissioner Hicks authorized

 a further reduction of NJSP’s legal services, which included further limiting access to copiers

 and printers, and reducing access to legal research from seven-and-a-half hours per weekday to

 five-and-a-half hours per weekday. Id. at ¶ 479. Based on the timing, Plaintiff asserts that

 Commissioner Hicks’ actions were “substantially motivated” by his letter, and these actions

 reduced Plaintiff’s ability to provide “meaningful legal assistance” to other inmates. Id. at ¶¶




                                                 16
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 17 of 41 PageID: 1309




 480–81. Plaintiff also avers that he is in danger of losing his pending petition for post-conviction

 relief as well as this civil lawsuit. Id. at ¶ 483–84.

             12. The Legal Counts and the Relief Requested

         Plaintiff’s Second Amended Complaint asserts eleven (11) legal counts arising under 42

 U.S.C. § 1983 and/or the New Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-1 to -2. See ECF

 No. 25 at 68–78, ¶¶ 484-541. Count One alleges First Amendment retaliation by Defendants

 Robinson, Ganesh, Cacicia, Lister, Schlusselfeld, and Norris, id. at ¶¶ 485–93; Count Two

 alleges First Amendment retaliation by Defendants Payne, D’Amico, and Kennedy, id. at ¶¶

 494–97; Count Three alleges First Amendment retaliation by Defendants Somma, Melendez,

 Schlusselfeld, Cacicia, and Alexander, id. at ¶¶ 498–503; Count Four alleges First Amendment

 retaliation by Defendants Kelley, Patoe, S. Johnson, and C. Johnson, id. at ¶¶ 504–07; Count

 Five alleges violations of his First Amendment rights to expression and association by

 Defendants Kelley, Patoe, S. Johnson, C. Johnson, Lanigan, and Hicks, id. at ¶¶ 508–09; Count

 six alleges First Amendment retaliation by Defendants Stromberg, Sisnetsky, Williams, Steven

 Johnson, C. Johnson, Chetirkin, and Maines, id. at ¶¶ 510– 14; Count Seven alleges First

 Amendment retaliation by Defendants Jensen, DeJesus, Harris, Samosuk, and Patterson, id. at ¶¶

 515–18; Count Eight alleges due process violations by Defendants Payne, D’Amico, Kennedy,

 Stromberg, Sisnetsky, Williams, Chetirkin, Somma, Melendez, Schlusselfeld, Jensen, DeJesus,

 Harris, and Patterson, id. at ¶¶ 519–21; Count Nine alleges failure to train, supervise, or

 discipline by Defendants Lanigan, Norris, S. Johnson, Gramp, Chetirkin, Maines, and Hicks, id.

 at ¶¶ 522–30; Count Ten alleges the implementation of unconstitutional policies, customs, and

 practices by Defendants Lanigan, Norris, S. Johnson, Gramp, Chetirkin, Maines, and Hicks, id.




                                                    17
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 18 of 41 PageID: 1310




 at ¶¶ 531–35; and Count Eleven seeks injunctive relief from all twenty-nine named defendants,

 id. at ¶¶ 536–45.

        In addition to the preliminary and permanent injunctive relief demanded in Count Eleven

 of his Second Amended Complaint, Plaintiff seeks compensatory damages, punitive damages,

 reimbursement for his costs of suit, and any other relief the court deems just. See id. at 79.

 Plaintiff demands a trial by jury on all issues. Id. at 80.

        b. Procedural History

        Plaintiff’s forty-two page Amended Complaint was filed in New Jersey Superior Court,

 Law Division, Mercer County, and the matter was removed by Defendant Gary Lanigan and the

 New Jersey Department of Corrections (“NJDOC”) on October 13, 2016. See ECF Nos. 1, 1-1.

 Defendants filed their Answer on October 28, 2016, ECF No. 4, and Plaintiff subsequently

 sought a stay to exhaust his administrative remedies, ECF No. 14, which was granted by the

 Magistrate Judge on July 11, 2017. See ECF No. 15. The matter was subsequently

 administratively terminated on October 24, 2017. ECF No. 16.

        On August 3, 2018, Plaintiff filed a motion for leave to file a Second Amended

 Complaint together with a 80-page 545 paragraph Second Amended Complaint with

 attachments. See ECF Nos. 18, 18-2. The Magistrate Judge granted the motion to amend and

 reopened the matter. See ECF No. 24. Plaintiff’s Second Amended Complaint was docketed on

 October 24, 2018, and, due to issues serving the newly-added Defendants, State Defendants

 sought several extensions of time within which to file their Answer or move to dismiss, which

 were granted by the Magistrate Judge. See ECF Nos. 27, 29-30, 42, 54, 56.

        On July 11, 2019, Plaintiff notified the Court that he had been transferred to East Jersey

 State Prison. See ECF No. 66.



                                                   18
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 19 of 41 PageID: 1311




          On August 11, 2019, State Defendants, with the exception of C. Johnson and Alexander,

 filed their motion to dismiss in part the Second Amended Complaint. See ECF No. 70.

 Subsequently, on September 9, 2019, Cynthia Johnson filed a motion to dismiss the Second

 Amended Complaint. ECF No. 75. Finally, on December 13, 2019, Robert Alexander filed a

 motion to dismiss the Second Amended Complaint. ECF No. 80. Plaintiff then filed his

 opposition on February 21, 2020, and State Defendants filed a reply on March 14, 2020. The

 motions were administratively terminated due to confusion over whether Robert Alexander was

 the individual Plaintiff intended to sue; once it was determined that he was the correct individual,

 the motions were deemed refiled on March 20, 2020. See ECF No. 85. The motions are fully

 briefed and ready for adjudication.

    II.      STANDARD OF REVIEW

          In resolving a motion to dismiss for failure to state a claim, under Rule 12(b)(6), “‘courts

 accept all factual allegations as true, construe the complaint in the light most favorable to the

 plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.’” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

 (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)); see also Zimmerman

 v. Corbett, 873 F.3d 414, 417–18 (3d Cir. 2017), cert. denied 138 S. Ct. 2623 (2018); Revell v.

 Port Auth. of N.Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010).

          As a pro se litigant, Plaintiff is entitled to liberal construction of his complaint. See

 Liggon–Redding v. Estate of Sugarman, 659 F.3d 258, 265 (3d Cir. 2011). To survive dismissal

 under Rule 12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (internal quotation marks and citation omitted). “A claim has facial plausibility when the



                                                    19
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 20 of 41 PageID: 1312




 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id.

     III.      DISCUSSION

            State Defendants’ motions seek dismissal of Plaintiff’s Second Amended Complaint in

 part pursuant to Fed. R. Civ. P. 12(b)(6). 7 As outlined below, Plaintiff asserts numerous civil

 rights claims against twenty-nine prison officials, and the Court considers Plaintiff’s claims

 under 42 U.S.C. § 1983 together with his claims under the New Jersey Civil Rights Act

 (“NJCRA”).

            a. Official Capacity Claims for Damages

            All Defendants seek dismissal of the damages claims against them in their official

 capacities. See Second Amended Complaint at ¶¶ 12–42. To the extent that Plaintiff brings

 claims for damages under § 1983 and/or the NJCRA against Defendants in their official

 capacities, such claims are dismissed with prejudice. See Hafer v. Melo, 502 U.S. 21, 27 (1991)

 (citing Will v. Michigan Department of Police, 491 U.S. 58, 71 (1989).

            b. First Amendment Retaliation Claims

            The gravamen of Plaintiff Complaint is that State Defendants retaliated against him due

 to his advocacy on behalf of other inmates as a ILA paralegal, his filing of grievances, and his

 filing of this lawsuit, and that the supervisory Defendants acquiesced to this misconduct and/or

 created an environment which such violations would occur. State Defendants seek dismissal of

 the bulk of Plaintiff’s First Amendment Retaliation Claims (Counts One, Two Three, Four, and


 7
   The Court considers only the claims addressed in Defendants’ motions to dismiss and State
 Defendants have largely limited their analysis to the eleven counts listed in the Amended
 Complaint. To the extent Defendants have failed to address claims asserted in the Second
 Amended Complaint, the Court makes no determinations about the viability of those claims in
 this decision unless otherwise noted.

                                                    20
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 21 of 41 PageID: 1313




 Seven) of the Second Amended Complaint for failure to state a claim of First Amendment

 retaliation against any of the Defendants named therein. See State Defendants’ Brief at 28-42;

 see also C. Johnson Brief at 16-21; Alexander Brief at 11-15.

        In order to state a prima facie case of First Amendment retaliation, a prisoner must

 plausibly allege that: (1) he engaged in constitutionally protected conduct; (2) he suffered an

 adverse action sufficient to deter a person of ordinary firmness from exercising his constitutional

 rights; and (3) the constitutionally protected conduct was “a substantial or motivating factor” for

 the adverse action. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001).

                1. Count One—First Amendment Retaliation

        In Count One, Plaintiff alleges that Robinson, Ganesh, Cacicia, Lister, Schlusselfeld, and

 Norris retaliated against Plaintiff due to his role as ILA paralegal/counsel substitute for MCU

 inmates. In June 2014, Plaintiff appeared before the MCU Review Committee to function as

 counsel-substitute and assist inmates housed on the MCU with their placement review hearings.

 See ECF No. 25 at ¶¶ 216–23. As a result of Plaintiff’s advocacy, Defendant Norris ordered that

 any inmate who desired a re-hearing would receive one, id. at ¶¶ 224–26, and Defendant

 Robinson advised him: “You should be fired.” Id. at ¶ 228. Plaintiff infers that Defendant

 Robinson made this comment to intimidate Plaintiff, to dissuade him from providing further

 assistance to inmates housed on the MCU, and to retaliate against him for protecting other

 inmates’ constitutional rights. Id. at ¶ 229. After the re-hearings took place, Defendant Cacicia

 placed him in pre-hearing disciplinary confinement while Defendants Lister and Schlusselfeld

 searched his cell under orders from Defendant Ganesh. Id. at ¶¶ 238–42. He was thereafter

 charged with an administrative disciplinary infraction for possessing contraband, and was

 ultimately adjudicated guilty of that charge. Id. at ¶¶ 249–52. As a result of the discipline, he



                                                  21
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 22 of 41 PageID: 1314




 was sentenced to ten (10) days of disciplinary confinement, sixty (60) days’ loss of commutation

 time, and he was temporarily fired from his job with the ILA. Id. at ¶¶ 253–54. Plaintiff asserts

 that Defendants Robinson, Ganesh, Cacicia, Lister, Schlusselfeld, and Norris’s actions were

 designed to “chill his protected speech” and to retaliate against him for providing “meaningful

 legal assistance” to inmates housed on the MCU. See id. at ¶¶ 485–93.

        State Defendants first argue that Plaintiff does not have a constitutional right to a

 particular housing assignment or a prison job with the ILA and therefore “cannot show that he

 was retaliated against for engaging in constitutionally protected activity, as is required under the

 first prong of a retaliation claim.” See Defendants’ Brief at 32 (citations omitted). Plaintiff’s

 placement in disciplinary segregation and the loss of his prison job, however, are not “protected

 conduct” but rather the adverse actions that he suffered as a result of his protected conduct. See

 Rauser, 241 F.3d at 333. Furthermore, in a First Amendment retaliation claim, the relevant

 question is not whether Plaintiff has a protected liberty interest in the privileges he was denied,

 but whether he was denied those privileges in retaliation for exercising a constitutional right. See

 Rauser, 241 F.3d at 333. In Allah v. Seiverling, 229 F.3d 220, 224–25 (3d Cir. 2000), the Third

 Circuit held that “government actions, which standing alone do not violate the Constitution, may

 nonetheless be constitutional torts if motivated in substantial part by a desire to punish an

 individual for the exercise of a constitutional right.” (quoting Thaddeus–X v. Blatter, 175 F.3d

 378, 386 (6th Cir. 1999) (en banc)). Thus, a prisoner litigating a retaliation claim need not prove

 that he had an independent liberty interest in the privileges he was denied. See Rauser, F.3d at

 333.

        Thus, although Plaintiff has no constitutional right to his job, Rhodes v. Chapman, 452

 U.S. 337, 348 (1981), and no constitutionally protected liberty interest in being incarcerated in



                                                  22
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 23 of 41 PageID: 1315




 any particular prison, see Olim v. Wakinekona, 461 U.S. 238, 245 & n. 6, (1983), retaliation for

 the exercise of his constitutional right is itself a violation of the Constitution. See White v.

 Napoleon, 897 F.2d 103, 111–12 (3d Cir. 1990). Furthermore, the Third Circuit has expressly

 held that “termination of prison employment constitutes adverse action sufficient to deter the

 exercise of First Amendment rights, satisfying the second element of a retaliation claim at [the

 motion to dismiss] stage of the litigation.” Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir.

 2017) (citations omitted) (finding that amended complaint also adequately alleged a causal link

 between his provision of legal assistance and his job removal). Likewise, in Allah v. Seiverling,

 229 F.3d at 225, the Third Circuit found that placement in administrative segregation may be

 sufficient to deter a person of ordinary firmness from exercising his or her First Amendment

 depending upon the facts of the case. See id. (finding that allegations that plaintiff was kept in

 administrative segregation for several months where he had reduced access to phone calls,

 reduced access to the commissary, reduced access to recreation, confinement in his cell for all

 but five hours per week, denial of access to rehabilitative programs and, significantly, inadequate

 access to legal research materials and assistance was sufficiently adverse). For these reasons, the

 Court denies the motion to dismiss as to this issue. 8

         Defendants next argue that Plaintiff First Amendment retaliation claims in Count One are

 barred under Heck v. Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641,

 646–47 (1997). In Heck, the Supreme Court held that a prisoner may not pursue a § 1983 action

 which necessarily impugns the validity of the conviction or duration of sentence, unless first

 demonstrating that the conviction or sentence has already been invalidated. Heck, 512 U.S. at



 8
  The Court need not determine whether Plaintiff states a separate claim under the Eighth
 Amendment for his conditions of confinement in administrative segregation as Defendants have
 neither construed nor moved to dismiss this claim.
                                                   23
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 24 of 41 PageID: 1316




 486–87. The Court extended Heck’s “favorable termination” rule to prison disciplinary

 sanctions which alter the duration of a prisoner’s term of incarceration. Edwards, 520 U.S. at

 646–48. The rule does not, however, bar a prisoner from bringing an action which does not

 implicate the fact or duration of confinement. See Muhammad v. Close, 540 U.S. 749, 751

 (2004); Peralta v. Vasquez, 467 F.3d 98, 104 (2d Cir.2006). The effect of disciplinary

 proceedings on good-time credits is a matter of state law or regulation. See id. at 754.

        At issue is whether a favorable outcome on Plaintiff’s First Amendment retaliation claims

 would necessarily imply the invalidity of Plaintiff’s underlying conviction or sentence and is

 thus barred under Heck or Edwards. The Court declines to decide this issue without the full

 record and adequate briefing. Notably, Defendants assert that success on Count [One] would

 “invalidate Plaintiff’s disciplinary sanction if proven true”, see Defendants’ Brief at 33, but, as

 clarified by the Supreme Court in Muhammed v. Close, 540 U.S. at 751 n.1, the sentence that

 matters for Heck is the sentence ordered by the original judgment of conviction, and not the

 disciplinary sentence. Furthermore, Plaintiff does not directly challenge the disciplinary

 proceeding by asserting a claim for denial of due process and has alleged multiple adverse

 actions resulting from the alleged retaliation. Defendants have not cited any decisions from the

 Third Circuit applying Heck under these circumstances.

        Plaintiff lost 60 days of commutation time, received 10 days of disciplinary confinement,

 and lost his job with the ILA. 9 The only sanction that could necessarily affect the length of


 9
   There is a circuit split regarding whether Heck applies in so-called mixed sanction cases. See
 Peralta v. Vasquez, 467 F.3d 98, 104 (2d Cir. 2006) (holding that a prisoner facing condition-of-
 confinement sanctions and duration-of-confinement sanctions could challenge the former under §
 1983 without complying with Heck’s favorable-termination requirement if prisoner agreed to
 waive any claim to a shortened sentence) with Haywood v. Hathaway, 842 F.3d 1026, 1030 (7th
 2016)(explaining that the approach taken in Peralta is incompatible with Heck and its
 successors).

                                                  24
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 25 of 41 PageID: 1317




 Plaintiff’s incarceration is the loss of commutation time, which is governed by N.J.A.C. 10A:9-5

 et. seq, and Defendants have not explained how the loss of commutation credits affects the

 length of Plaintiff’s particular sentence, if at all. 10 For these reasons, Defendants are free to raise

 this issue again on summary judgment with the full record and appropriate briefing of the legal

 issues, but the Court will deny without prejudice the motion to dismiss on the basis of Heck at

 this time.

                 2. Count Two—First Amendment Retaliation

         With respect to the First Amendment retaliation claims asserted in Count Two, State

 Defendants that Plaintiff’s conduct as an ILA paralegal and/or an NJSP wing representative is

 not constitutionally protected activity. See Defendants’ Brief at 43. In Wisniewski v. Fisher, 857

 F.3d at 156–57, however, the plaintiff alleged that as an Inmate Legal Reference Aide, he was

 responsible for assisting inmates assigned to his caseload prepare legal documents, including

 grievances, and in performing those duties, he obtained a copy of a draft grievance to use in

 assisting his assigned inmate to prepare a grievance challenging the prison’s yard policy. The

 plaintiff further alleged that when prison officials discovered that this material belonged to a

 notoriously litigious inmate and was used in the filing of multiple other grievances challenging


 10
    In Thomas v. Eby, 481 F.3d 434, 438–40 (6th Cir. 2007), for instance, a prisoner-plaintiff filed
 a § 1983 suit alleging that a prison guard filed a misconduct report against him in retaliation for
 the prisoner having filed an earlier grievance against another correctional officer and sought to
 have the misconduct finding set aside and be awarded damages. See id. The government argued
 that the prisoner’s loss of credits necessarily lengthened his sentence and, therefore, the § 1983
 suit was barred by Heck. Id. The Sixth Circuit, recognizing that the effect of disciplinary
 proceedings on good-time credits is a matter of state law or regulation, consulted Michigan law
 and determined that the credits did not determine when a sentence expired or was completed, but
 only when a prisoner was subject to parole or discharge. Id. Thus, the court found that success
 in the § 1983 suit would not necessarily affect the duration of the prisoner’s sentence because
 prison officials retained discretion regarding whether to grant him parole, and Heck, therefore,
 did not bar the § 1983 suit. See id.


                                                   25
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 26 of 41 PageID: 1318




 the same policy, they contrived misconduct charges, of which he was ultimately cleared, and

 engaged in a series of retaliatory actions, including arranging for his removal from his law

 library position. Id. The Third Circuit held that the plaintiff’s “amended complaint plausibly

 alleged that his conduct in assisting his assigned inmate prepare a grievance, which was both

 pursuant to his job duties and in accordance with prison regulations, was not inconsistent with

 legitimate penological interests, and therefore could fall within the limited First Amendment

 rights that prisoners retain.” See id. (citing Johnson v. Avery, 393 U.S. 483, 486-90 (1969)

 (protecting the right of access to courts by prohibiting state prison officials from actively

 interfering with inmates’ attempts to prepare legal documents). Because Defendants do not

 address the reach of Wisniewski, the Court finds that Plaintiff has sufficiently alleged at this early

 stage that his advocacy was undertaken in connection with his ILA and related job duties 11 and

 denies the motion to dismiss on this issue.

        State Defendants also assert that Count Two of the Complaint should be dismissed for

 failure to allege a causal link between Plaintiff’s protected activity and the adverse action. “To

 establish the requisite causal connection a plaintiff usually must prove either (1) an unusually

 suggestive temporal proximity between the protected activity and the allegedly retaliatory action,

 or (2) a pattern of antagonism coupled with timing to establish a causal link.” See Lauren W. ex

 rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (quoting Krouse v. American

 Sterilizer Co., 126 F.3d 494, 503–04 (3d Cir. 1997)); see also Wisniewski, 857 F.3d at 157 n. 4


 11
    In an unpublished decision, the Third Circuit draws a distinction between inmates providing
 legal assistance to other inmates pursuant to their job duties and those who simply provide such
 assistance in the absence of any duty. See, e.g., Watlington on behalf of FCI Schuylkill African
 American Inmates v. Reigel, 723 F. App’x. 137, 140 (3d Cir. 2018) (affirming dismissal of
 retaliation claim where the plaintiff alleged that he was retaliated against for providing legal
 assistance to other inmates but did not allege that he was providing any such assistance pursuant
 to his job duties in the prison).

                                                  26
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 27 of 41 PageID: 1319




 (stating that a prisoner-plaintiff asserting First Amendment retaliation must adequately allege

 facts to support causation at the pleading stage).

        Plaintiff, however, asserts in the Second Amended Complaint that he attended a Wing

 Representative Meetings in February and March 2014, which were also attended by Defendants

 D’Amico and Kennedy. At the meetings, he raised issues about prisoners’ rights to meaningful

 legal access and conditions of confinement. See Second Amended Complaint at ¶¶ 49-59.

 Defendants D’Amico and Kennedy were “visibly bothered” by Plaintiff’s advocacy. See id. at

 ¶¶ 55, 58. Subsequently, in July 2014, Defendants D’Amico and Kennedy ordered Payne and

 another officer to seize Plaintiff’s legal mail, and neither Payne nor the other officer provided

 him with an itemized seizure form, as required by NJDOC regulations. Id. at ¶¶ 286–89.

 Plaintiff alleges that Defendants Payne, D’Amico, and Kennedy’s actions were taken to retaliate

 against him for “complaining about prison conditions and trying to bring about social change as

 an ILA paralegal and wing representative.” Id. at ¶ 290.

        Here, the Court finds that Plaintiff’s has provided sufficient facts at this early stage

 showing the required causal connection between his protected activity and the adverse action.

 The Court will deny the motion to dismiss the First Amendment retaliation claim as to these

 Defendants.

                3. Count Three—First Amendment Retaliation

        State Defendants next argue that Count Three asserting First Amendment retaliation

 against Defendants Schlusselfeld, Melendez, Somma, and Cacicia should be dismissed for failure

 to state a claim for relief. Defendant Alexander likewise seeks dismissal of Count Three.

        In Count Three, Plaintiff alleges that Defendants Schlusselfeld, Melendez, and Somma

 fabricated a disciplinary charge against him in retaliation for his grievance against them for the



                                                  27
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 28 of 41 PageID: 1320




 seizing floppy discs and legal documents from the ILA office space, Second Amended

 Complaint at ¶¶ 317-18, and Defendant Cacicia fired Plaintiff from his ILA job immediately

 thereafter. See id. at ¶ 312. Defendant Alexander then prohibited him from attending a weekly

 ILA meeting, id. at ¶ 320, and Defendant C. Johnson also informed him he was temporarily

 fired from the ILA due to the pending disciplinary charge. Id. at ¶ 323.

        A prisoner’s ability to file grievances and lawsuits against prison officials is a

 constitutionally protected activity for purposes of a retaliation claim. See Milhouse v. Carlson,

 652 F.2d 371, 373–74 (3d Cir. 1981); Mitchell v. Horn, 318 F.3d at 530; Watson v. Rozum, 834

 F.3d 417, 422 (3d Cir. 2016). Plaintiff has provided sufficient facts in the Second Amended

 Complaint that Defendants Schlusselfeld, Melendez, and Somma fabricated a disciplinary charge

 against Plaintiff in retaliation for Plaintiff’s filing of a grievance. Defendant Cacicia’s

 involvement in the fabrication of the disciplinary charge and the retaliatory firing is less clear,

 but at this early stage, the Court will permit the First Amendment claim against him to proceed

 as well.

        Plaintiff’s allegation that he was falsely charged with misconduct in retaliation for filing

 a grievance against them may state a cognizable First Amendment retaliation claim. See

 Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). Defendants’ arguments that the disciplinary

 charges were eventually dismissed or that Plaintiff’s second firing was too short to amount to an

 adverse action are not based on any controlling decisions and are unconvincing, particularly at

 this early stage of the proceedings. The Court will deny the motion to dismiss as to Defendants

 Schlusselfeld, Melendez, Somma, and Cacicia on Count Three.

        The Court will grant Robert Alexander’s motion to dismiss as to Count Three. Plaintiff

 alleges that Defendants Schlusselfeld, Melendez, and Somma fabricated the charge, and



                                                   28
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 29 of 41 PageID: 1321




 Defendant Cacicia removed him from employment. He alleges nothing to suggest that

 Defendant Alexander was involved with either of these decisions. See Rode v. Dellarciprete,

 845 F.2d 1195, 1207 (3d Cir. 1988) (explaining that each defendant in a § 1983 action must have

 had “personal involvement” in the alleged wrongdoing). Plaintiff’s allegations that Defendant

 Alexander fired another inmate for refusing to cooperate with an investigation, see Second

 Amended Complaint at ¶¶ 314-15, and that Alexander stated he dislikes Plaintiff and “attempted

 to turn other inmates . . . against [him]” by spreading rumors, id. at ¶ 316 are insufficient to

 meet the adverse action and causation elements of a First Amendment retaliation claim.

                4. Count Four—First Amendment Retaliation

        State Defendants next argue that Count Four of the Second Amended Complaint, which

 asserts First Amendment retaliation claims against Defendants Kelley, Patoe, C. Johnson, and S.

 Johnson, should be dismissed for failure to state a claim for relief. Defendant Kelley issued a

 “blanket ban” on all books authored by Robert Greene and seized his copy of “Mastery” on

 December 10, 2015, despite the fact that it was not included on any NJDOC lists of unauthorized

 material. Amended Complaint ¶¶ 336–38. Plaintiff complained about Kelley’s action in a letter

 to Defendant S. Johnson, who never responded, id. at ¶ 339, and Defendant Patoe informed him

 that the book was seized because of its “mind-controlling” content. Id. at ¶ 340. Although

 Plaintiff asserts that the book was seized “in retaliation for filing a grievance,” id. at ¶¶ 339, 505,

 and further asserts that his “complaints and work as an ILA paralegal” were a “substantial

 motivating factor” for the seizure, id. at ¶ 506, these allegations are conclusory and not supported

 by any well-pleaded facts showing that Plaintiff’s complaints/grievances or his work as a

 paralegal were “substantial or motivating factor[s]” for Kelley’s seizure of the book. See

 Rauser, 241 F.3d at 333.



                                                   29
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 30 of 41 PageID: 1322




         Nor has he shown that Defendants Patoe, C. Johnson, or S. Johnson were sufficiently

 involved in any misconduct. A plaintiff asserting any § 1983 claim against multiple defendants

 must show that each defendant participated in the alleged deprivation of rights. Estate of Smith

 v. Marasco, 430 F.3d 140, 151 (3d Cir. 2004). It appears that Defendants Patoe, C. Johnson, and

 S. Johnson merely responded (or failed to respond) to Plaintiff’s grievances about the incident,

 and failure to respond to a grievance is not a basis for § 1983 liability. Glenn v. DelBalso, 599 F.

 App’x. 457, 459 (3d Cir. 2015) (explaining that “[a]ccess to prison grievance procedures is not a

 constitutionally-mandated right, and allegations of improprieties in the handling of grievances do

 not state a cognizable claim under § 1983”).

         For these reasons, the Court will dismiss the First Amendment retaliation claims in Count

 Four against Defendants Kelley, C. Johnson, S. Johnson, and Patoe arising from the seizure of

 the book. 12

                5. Count Six—Supervisor Liability as to C. Johnson for First Amendment
                   Retaliation
         Defendant C. Johnson moves to dismiss Count Six against her for failure to state a claim

 for relief. 13 In Count Six, Plaintiff alleges that Defendant Stromberg created policies that

 reduced legal services and access in order to prevent Plaintiff from providing legal assistance to

 inmates through the ILA. See Second Amended Complaint at ¶¶ 348-355. He asserts that C.

 Johnson, as well as other supervisory Defendants “have personal knowledge about all policies

 implemented by Defendant Stromberg and the retaliatory intent behind the policies” and “failed



 12
   Count Five, alleging a separate First Amendment claim based on the improper seizure of the
 book, is discussed separately below.
 13
   Count Six also asserts First Amendment retaliation claims against Defendants Stromberg,
 Sisnetsky, Williams, S. Johnson, Chetirkin, and Maines in connection with the reduction of legal
 services at NJSP. The Court addresses Count Six as to Defendant C. Johnson only.

                                                  30
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 31 of 41 PageID: 1323




 to supervise Defendant Stromberg and train her against taking retaliatory action for protected

 speech.” See id. at ¶¶ 352-353. Other than these conclusory allegations, there are no well-

 pleaded facts or exhibits to support Plaintiff’s assertions that C. Johnson had knowledge of

 Stromberg’s policies and her alleged retaliatory intent or that C. Johnson failed in any duties to

 supervise and train Defendant Stromberg. As such, the Court will grant the motion to dismiss

 Count Six as to Defendant C. Johnson only.

                6. Count Seven—First Amendment Retaliation

        State Defendants Jensen, DeJesus, Harris, Samosuk, and Patterson seek dismissal of

 Count Seven, alleging First Amendment retaliation in connection with seizing and/or opening

 Plaintiff’s mail. Plaintiff asserts that he gave two manila envelopes to Defendant Jensen, but

 Jensen failed to provide the envelopes containing his personal photos and legal documents to his

 family members. Second Amended Complaint at ¶¶ 382–88. Plaintiff later learned his family

 received some but not all of the materials in the envelopes. Id. at ¶ 389. Plaintiff believes that

 Defendant Jensen read and seized his mail to retaliate against him for filing this lawsuit and for

 “trying to bring about social change” as an ILA paralegal. Id. at ¶¶ 391–93. Plaintiff later

 prepared an additional envelope of materials, which Defendants DeJesus and Harris failed to

 provide to his family. Id. at ¶¶ 398, 401–402, 404. He filed a grievance, and Defendant Patterson

 provided “no viable explanation” as to why the materials were seized. Id. at ¶¶ 402, 404–05,

 417. With respect to his incoming mail, an unknown prison official stamped his ACLU

 correspondence with the words, “Content Not Approved.” Id. at ¶¶ 412–13. In response to

 Plaintiff’s grievance, Defendants Patterson informed him that no one had opened his mail. Id. at

 ¶ 416. Upon “information and belief,” Plaintiff alleges that Patterson herself directed someone

 to open, read, and stamp the ACLU correspondence. Id. at¶ 418.



                                                  31
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 32 of 41 PageID: 1324




          None of these allegations support a First Amendment retaliation claim against these

 Defendants. Although Plaintiff alleges that Defendants Jensen, DeJesus, Harris, and Patterson

 took these actions to retaliate against him for filing this lawsuit, and for “trying to bring about

 social change” as an ILA paralegal, id. at ¶ 406, there are no well-pleaded facts to suggest these

 Defendants knew about the instant lawsuit or about Plaintiff’s advocacy as a ILA paralegal.

 Thus, Plaintiff fails to show that his protected activities were “a substantial or motivating factor”

 for these Defendants’ actions. See Rauser, 241 F.3d at 333. Notably, Samosuk was not involved

 in these incidents at all. 14 As such, the Court will grant the motion to dismiss as to Jensen,

 DeJesus, Harris, Patterson, and Samosuk on the First Amendment retaliation claims in Count

 Seven.

          c. Count Five – First Amendment Right of Association

          In Count Five, Plaintiff asserts a First Amendment claim against Defendants Kelly,

 Patoe, S. Johnson, and C. Johnson based on the seizure of the book itself. The Supreme Court

 has established that prisons can regulate publications for security reasons. Thornburgh v. Abbott,

 490 U.S. 401, 415 (1989). In Thornburgh, the Court upheld a policy that prisoners could receive

 all subscription publications except those particular publications that prison officials determined,

 after individual review, had content that undermined security. 490 U.S. at 404. To analyze

 plaintiff’s First Amendment claim, courts apply the Supreme Court test in Turner v. Safley, 482

 U.S. 78, 89-90 (1987), to determine “whether a prison regulation is reasonably related to



 14
    In light of his pro se status, the Court liberally construes Plaintiff to assert a First Amendment
 retaliation claim against Samosuk, in which Samosuk fired Plaintiff from his position as a ILA
 paralegal immediately after Plaintiff’s successful representation of an inmate at a 2017
 disciplinary hearing. See Second Amended Complaint at ¶¶ 132-135; see also ¶¶ 439-447.
 Defendants do not discuss this claim, having confined their analysis to the explicit Counts in the
 Second Amended Complaint.

                                                   32
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 33 of 41 PageID: 1325




 legitimate penological interest.” Here, Plaintiff asserts that Kelley seized the publication without

 review of its contents and that the proffered reason for the seizure of the book is inconsistent

 with NJDOC policy. Defendants have not analyzed the Turner factors, and the Court declines to

 dismiss the First Amendment association claim against Kelley at this early stage of the

 proceedings.

        The Court will dismiss the claims against Patoe, S. Johnson, and C. Johnson, as their

 involvement is limited to responding (or failing to respond) to Plaintiff’s grievances about the

 book’s seizure, which is insufficient to state a claim for relief under § 1983. See, supra, Glenn,

 599 F. App’x. at 459.

        d. Count Eight -- Due Process Claims

        State Defendants next seek dismissal of Count Eight of the Second Amended Complaint

 as to Defendants Williams, Stromberg, and Sisnetsky. Count Eight asserts violations of

 Plaintiff’s Fourteenth Amendment right to due process in connection with the seizure of

 Plaintiff’s “legal documents, legal mail, and legal material” without providing written notice of

 the items seized and without granting him access to a “reasonable post-deprivation process[.]”

 Second Amended Complaint at ¶¶ 520–21. Count Eight is asserted against “Defendants Payne,

 D’Amico, Kennedy, Stromberg, Sisnetsky, Williams, Chetirkin, Somma, Melendez,

 Schlusselfeld, Jensen, DeJesus, Harris, and Patterson[.]” See id.

        It is well established that “[p]risoners ... may not be deprived of life, liberty or property

 without due process of law.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). State Defendants

 assert, however, that the Second Amended Complaint fails to allege that Defendant Williams

 seized any legal documents, legal mail, or legal materials from Plaintiff, and they further assert

 that Defendants Stromberg and Sisnetsky only seized items belonging to the ILA—items that



                                                  33
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 34 of 41 PageID: 1326




 were not Plaintiff’s personal property. Other than the conclusory allegation in Count Eight, there

 are no well-pleaded factual allegations in the Second Amended Complaint showing that

 Defendant Williams seized any property from Plaintiff. The Second Amended Complaint asserts

 that Stromberg and Sisnetsky seized legal preparation items from ILA office in July 2016 and

 that some of the seized items had been donated to the ILA by Plaintiff and other inmates. See

 Second Amended Complaint at ¶¶ 372-377. There are no well-pleaded facts to suggest that

 Defendants Stromberg or Sisnetsky seized legal documents, legal mail, and legal material (or any

 other property) belonging to Plaintiff personally. As such, the Court will grant the motion to

 dismiss Count Eight as to Williams, Stromberg, and Sisnetsky only.

        e. Count Eleven—Access to the Courts

        State Defendants next assert that Plaintiff fails to state a First Amendment claim for

 denial of access to the courts, as pleaded in Count Eleven. Prisoners must be allowed “adequate,

 effective and meaningful” access to the courts. See Bounds v. Smith, 430 U.S. 817, 822 (1977)

 (holding that prisons must give convicted inmates access to law libraries or direct legal

 assistance). Thus, prison authorities must, for example, “assist inmates in the preparation and

 filing of meaningful legal papers by providing prisoners with adequate law libraries or adequate

 assistance from persons trained in the law.” Bounds, 430 U.S. at 828.

        There are two general types of access to the courts claims. In the first type

                the essence of the access claim is that official action is presently
                denying an opportunity to litigate for a class of potential plaintiffs.
                The opportunity has not been lost for all time, however, but only in
                the short term; the object of the denial-of-access suit, and the
                justification for recognizing that claim, is to place the plaintiff in a
                position to pursue a separate claim for relief once the frustrating
                condition has been removed.
 Christopher v. Harbury, 536 U.S. 403, 413 (2002). In the second type, the prisoner asserts that

 the defendants’ actions have inhibited his opportunity to present a past legal claim and must

                                                  34
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 35 of 41 PageID: 1327




 show (1) he suffered an actual injury—that is, that he lost a chance to pursue a “nonfrivolous” or

 “arguable” underlying claim; and (2) he has no other “remedy that may be awarded as

 recompense” for the lost claim other than in the present denial-of-access suit. Id. at 415; see also

 Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008); Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir.

 1997) (plaintiff must demonstrate “actual injury ... such as the loss or rejection of a legal

 claim.”). In addition to these requirements, an access to the courts claim brought by a convicted

 prisoner must relate to either a direct or collateral challenge to the prisoner’s sentence or

 conditions of confinement. Lewis, 518 U.S. at 355 (“Impairment of any other litigating capacity

 is simply one of the incidental ... consequences of conviction and incarceration.”).

        Here, Plaintiff asserts that he is threatened with the continued loss of his legal materials

 and the ability to work in the ILA at NJSP. In light of his transfer from NJSP to East Jersey

 State Prison, this claim appears moot. Plaintiff also has not adequately pleaded that the loss of a

 meritorious legal claim, as required for the second type of access to the courts claim. The

 current civil rights action is still pending, and Plaintiff’s second PCR and federal habeas case are

 likewise still pending.

        For these reasons, the Court will grant the motion to dismiss and dismiss without

 prejudice the access to the courts claims in Count Eleven as to all Defendants.

        f. Counts Nine and Ten—Supervisory Claims Against Defendant Lanigan

        State Defendants also seek dismissal of the supervisory claims against former NJDOC

 Commissioner Lanigan. Although “‘[g]overnment officials may not be held liable for the

 unconstitutional conduct of their subordinates under a theory of respondeat superior,’” Bistrian

 v. Levi, 696 F.3d 352, 366 (3d Cir. 2012) (quoting Iqbal, 556 U.S. at 696), there are two general

 ways in which a supervisor can be held liable for his own actions under 42 U.S.C. § 1983. First,



                                                   35
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 36 of 41 PageID: 1328




 a supervisor can be held liable when with “deliberate indifference to the consequences,” he

 establishes or maintains “a policy, practice, or custom which directly cause[s] [a] constitutional

 harm.” Barkes v. First Correctional Medical, Inc., 766 F.3d 307, 316 (3d Cir. 2014) (citing

 A.M. v. Luzerne County Juvenile Det. Ctr., 372 F.3d 572 (3d Cir. 2004)), overruled on other

 grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). Second, a supervisor may be personally

 liable under § 1983 if he “participated in violating the plaintiff’s rights, directed others to violate

 them, or, as the person in charge, has knowledge of and acquiesced in the subordinate’s

 unconstitutional conduct.” Id. (citations omitted). Generally speaking, “failure to train” claims

 for relief are considered a subcategory of “policy or practice liability.” Id. (citation omitted). In

 a policy or failure to supervise/train claim, plaintiff must identify “a supervisory policy or

 practice that the supervisor failed to employ,” and provide facts suggesting that:

                (1)     the policy or procedure in effect at the time of the alleged
                injury created an unreasonable risk of a constitutional violation;
                (2)    the defendant-official was aware that the policy created an
                unreasonable risk;
                (3)     the defendant was indifferent to that risk; and
                (4)   the constitutional injury was caused by the failure to
                implement the supervisory practice or procedure.
 Id. at 317.

         In Counts 9 and 10 of the Complaint, Plaintiff asserts that Defendant Lanigan

 “maintained a policy, custom, and/or practice of permitting punishment for inmates who engage

 in oral and written complaints, filing lawsuits, and working as ILA paralegals engaging in good

 faith litigation to bring about social change, in violation of the First Amendment.” See Second

 Amended Complaint at ¶ 532. Based on the allegations in the Second Amended Complaint, the

 Court liberally construes Plaintiff to assert a supervisory claim against Defendant Lanigan based

 on the failure to train and supervise staff and develop policies to prevent First Amendment


                                                   36
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 37 of 41 PageID: 1329




 retaliation 1) against inmates for their filing of grievances and lawsuits and 2) against prison

 paralegals/representatives who assist other inmates with their legal issues as part of their job

 duties. See Second Amended Complaint at ¶¶ 470-476.

         In order to proceed on this type of claim, Plaintiff would need to provide some facts

 showing that Defendant Lanigan, who is a remote supervisory official, knew of the inadequacies

 in training, supervision, or policy-making and failed to act. At this early stage, Plaintiff has

 provided such a factual basis through his letters to Defendant Lanigan. On April 1, 2017,

 Plaintiff wrote a letter to Defendant Lanigan to request him to “constrain staff in NJSP from

 punishing inmates for using the remedy system and filing lawsuits.” See ECF No. 25 at 130-131.

 Plaintiff’s letter described his alleged retaliatory firing from the ILA by Defendant Samosuk.

 Plaintiff also informs Defendant Lanigan that such retaliation against ILA paralegals has become

 “customary at NJSP.” See id. at 144. On January 15, 2018, Plaintiff wrote again to Defendant

 Lanigan regarding alleged First Amendment retaliation by Defendant Stromberg in connection

 with the closing of the ILA offices. The letters plausibly suggests that Defendant Lanigan may

 have had actual notice of a pattern of retaliatory conduct against Plaintiff. As such, the Court

 declines to dismiss Plaintiff’s claim for supervisory liability against Defendant Lanigan arising

 from the lack of adequate policies and/or supervision/training to prevent NJSP staff from

 retaliating against prisoners for their protected activities. 15




 15
    State Defendants have not moved to dismiss Count 10 against the remaining supervisory
 defendants, Norris, S. Johnson, Gramp, Chetirkin, Maines, and Hicks and the Court does not
 address these claims. Nor have Defendants moved to dismiss Count 9, which alleges that S.
 Johnson, Gramp, Chetirkin, Maines, Norris, and Hicks failed to train, supervise, and discipline
 all the individually named NJDOC employees assigned to NJSP under their command. See
 Second Amended Complaint at ¶¶ 525-530.

                                                     37
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 38 of 41 PageID: 1330




        The Court will grant the motion to dismiss the supervisory liability claim against

 Defendant Lanigan arising from his introduction of the “Corrective Action Form” in 2011, which

 in turn led to a “customary practice” of NJDOC staff refusing to answer inmates’ grievances. See

 Second Amended Complaint at ¶¶ 454–61. Plaintiff’s allegations concerning the “Corrective

 Action Form” fail to state a plausible claim for relief against Defendant Lanigan because

 Plaintiff has no constitutional right to an effective grievance system. 16 See Glenn v. DelBalso,

 599 F. App’x. at 459 (explaining that “[a]ccess to prison grievance procedures is not a

 constitutionally-mandated right, and allegations of improprieties in the handling of grievances do

 not state a cognizable claim under § 1983”). 17 Plaintiff’s allegations that the Corrective Action

 Form somehow promotes First Amendment retaliation by prison officials is speculative and

 conclusory.

        The Court will also dismiss Plaintiff’s supervisory liability claim premised on Lanigan’s

 creation of a training class entitled “Inmate Manipulation.” Id. at ¶ 463. Plaintiff asserts that

 Defendant Lanigan “promulgated and created a Training Class for all NJDOC employees

 referred to as ‘Inmate Manipulation’” and that the class was designed to “to teach each NJDOC



 16
    Although Plaintiff’s allegations about the inadequacy of the grievance system at NJSP is not
 cognizable as a claim for relief, these allegations are relevant to issue of exhaustion, and Plaintiff
 is free to argue that the failure to respond to specific grievances forecloses the State from
 asserting that he failed to exhaust. See 42 U.S.C. § 1997e(a)
 17
   Defendants also assert that Defendant Lanigan created the Corrective Action Form in his
 “official capacity”, and thus a claim for damages is not cognizable. See Defendants’ Brief at 57-
 58. The Court dismissed the official capacity claims for damages against all Defendants,
 including Defendant Lanigan, but disagrees that all claims against Defendant Lanigan arising
 from his official acts as Commissioner are “official capacity” claims. Indeed, the holding of
 Hafer v. Melo, 502 U.S. 21, 31 (1991), on which State Defendants rely, states the opposite: “We
 hold that state officials, sued in their individual capacities, are “persons” within the meaning of §
 1983. The Eleventh Amendment does not bar such suits, nor are state officers absolutely immune
 from personal liability under § 1983 solely by virtue of the “official” nature of their acts.” See
 id. (emphasis supplied). As such, the Court rejects this argument in favor of dismissal.

                                                  38
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 39 of 41 PageID: 1331




 employees [sic] to be mistrustful and indifferent to inmate complaints and grievances[]” and

 “caused NJDOC to retaliate against inmates for speech protected by First Amendment to the

 United States Constitution.” See id. The Court credits Plaintiff’s allegations that the course was

 created by Lanigan and one of its objectives is to teach NJDOC employees to be mistrustful and

 indifferent to inmate complaints and grievances, but it is unclear how such a course would cause

 NJDOC employees to retaliate against prisoners for filing grievances or other complaints.

 Because the Court finds it speculative that the training class contributed to the alleged

 constitutional violations complained of by Plaintiff, it will grant the motion to dismiss on this

 claim.

           Finally, Plaintiff alleges that Lanigan failed to inform NJDOC staff of the restrictions

 against “at will seizure” of inmates’ mail and other personal items. Id. at ¶ 465. The Court will

 grant the motion to dismiss this claim because Plaintiff has provided no facts showing that

 Defendant Lanigan knew that NJDOC staff was seizing inmates mail or personal items or that

 more training and supervision or better policies were needed. 18

           g. Plaintiff’s Request to Expunge his Disciplinary Adjudication

           In his lengthy list of requests for relief, Plaintiff asks the Court to expunge his

 disciplinary adjudication. Defendants make a number of alternative arguments in support of

 their claim that Plaintiff may not expunge his disciplinary proceeding results through a § 1983

 action, but they acknowledge that the relevant facts about this disciplinary proceeding, including

 whether Plaintiff appealed this determination, are outside the four corners of the Complaint. See

 Defendants’ Brief at 63-67. Having denied without prejudice the motion to dismiss on the basis

 of Heck, the Court also denies without prejudice the motion to dismiss Plaintiff’s request to



 18
      Count Five is likewise dismissed as to Defendant Lanigan for the same reason.
                                                     39
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 40 of 41 PageID: 1332




 expunge his disciplinary adjudication because the necessary facts are outside the Complaint.

 State Defendants may renew this motion at summary judgment with the full record and

 appropriate briefing.

         h. Plaintiff’s Claims for Injunctive Relief

         State Defendants also seek dismissal of Plaintiff’s claims for injunctive relief. Here, the

 allegedly faulty policies and reductions of legal access of which Plaintiff complains apply

 exclusively to NJSP in Trenton, New Jersey. In addition, all of the named defendants alleged to

 have seized Plaintiff’s mail and/or legal documents and retaliated against him for his grievances,

 lawsuits, and job duties are employees or former employees at New Jersey State Prison. See id.

 at 4–9, ¶¶ 12–43. Because Plaintiff now resides at EJSP in Rahway, see ECF No. 66, he is no

 longer subject to any of the above policies or customs, and he is no longer forced to interact with

 the named defendants. Thus, his various requests for injunctive and declaratory relief are moot.

 Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003) (“An inmate’s transfer from the facility

 complained of generally moots the equitable and declaratory claims.”). The “capable of

 repetition” doctrine provides a narrow exception to the mootness principle. As explained by the

 Third Circuit in Abdul-Akbar v. Watson, 4 F.3d 195, 206 (3d Cir. 1993). The “capable of

 repetition” doctrine . . . is limited to cases presenting two elements: “(1) the challenged action

 was in its duration too short to be fully litigated prior to its cessation or expiration, and (2) there

 [is] a reasonable likelihood that the same complaining party would be subjected to the same

 action again.” (citing Weinstein v. Bradford, 423 U.S. 147, 149 (1975)). Both elements are not

 present in this action. The Court will therefore grant the motion to dismiss Plaintiff’s claims for

 injunctive relief at this time.




                                                    40
Case 3:16-cv-07141-FLW-TJB Document 89 Filed 08/28/20 Page 41 of 41 PageID: 1333




    IV.      CONCLUSION

          The motions to dismiss, ECF Nos. 70, 75, 80, are granted in part and denied in part as

 explained in this Opinion. An appropriate Order follows.



               28th 2020
 DATED: August ___,

                                                              _____________________
                                                              Freda L. Wolfson
                                                              U.S. Chief District Judge




                                                  41
